ALLOWABLE SUBJECT MATTER
Claims 1-26 are pending and allowed.
The following is an examiner’s statement of reasons for allowance:
The closest prior art of Mueller et al., (US 2018/0257652 A1) teaches a vehicle dynamics control system in a motor vehicle includes an electronic vehicle dynamics control unit which is connected to at least one drive control unit and is configured to determine at least one setpoint slip or a setpoint slip corridor and an actual vehicle speed as a reference speed, and transmit the at least one setpoint slip or the setpoint slip corridor together with the reference speed to the at least one drive control unit.  The drive control unit, in accordance with the transmitted values and by way of a function module, determines setpoint rotational speed control process.
In regarding to independent claims 1 and 23, Mueller taken either individually or in combination with other prior art of record fails to teach or render obvious maintaining control of an overrunnable test vehicle during high rapid deceleration, comprising: determining a ground speed of the overrunnable test vehicle; determining a rotational speed of the axle of the overrunnable test vehicle; calculating a wheel slip threshold based on the ground speed and the speed of the axle using the controller; actuating a hydraulic braking system to apply a first stopping force which is less than the wheel slip threshold; and  controlling one or more motor parameters of one or more electric motors using the controller to apply a second stopping force and to adjust speed and torque that is less than the wheel slip threshold; and concurrently applying the first and second stopping forces to decelerate the overrunnable vehicle free of a wheel slip condition.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Inquiry

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mary Cheung whose telephone number is (571) 272-6705.  The examiner can normally be reached on Monday, Tuesday and Thursday from 10:00 AM to 7:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Christian Chace, can be reached on (571) 272-4190.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
The fax phone numbers for the organization where this application or proceedings is assigned are as follows:
(571) 273-8300	(Official Communications; including After Final Communications labeled “BOX AF”)
(571) 273-6705	(Draft Communications)

	/MARY CHEUNG/           Primary Examiner, Art Unit 3665                                                                                                                                                                                             	July 29, 2022